United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10737
                         Summary Calendar



BOBBY RAY HAILEY,

                                      Plaintiff-Appellant,

versus

COLUMBIA NAVARRO REGIONAL HOSPITAL;
GILBERT SIMMONS; BRAD GANNON,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CV-518
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Bobby Ray Hailey moves for leave to proceed in forma

pauperis (IFP) on appeal, following the district court’s

certification that his appeal was taken in bad faith.      The

district court dismissed Hailey’s civil rights action as barred

by Heck v. Humphrey, 512 U.S. 477 (1994).

     Hailey does not argue that the district court erred in

determining that his appeal was taken in bad faith, and he does

not argue that the district court erred by dismissing his action

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10737
                                -2-

as barred by Heck.   As Hailey has failed to brief the sole

dispositive issue for appeal, his IFP motion is denied and the

appeal is dismissed as frivolous.    Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); 5TH CIR.

R. 42.2.

     IFP DENIED; APPEAL DISMISSED.